On Petition for Rehearing.
The petition for rehearing filed in this case will be denied. The ultimate conclusions reached, as appear in the opinion heretofore filed, were that the offender was properly bailed by' the judge, in that the facts warranted the finding that the judge himself was advised of the nature of the offense, that he fixed the amount of the bond and approved the surety, and that in any event the surety is not in a position to deny that the offender was properly bailed. We think these conclusions are right.
We take the opportunity, however, of saying that it was not necessary in the disposition of this case for us to go so far as to express an agreement with that part of the opinion of the Circuit Court of Appeals in the Eighth Circuit in the case of Hunt v. United States, 61 Fed. 795, 10 C. C. A. 74, and 63 Fed. 568, 11 C. C. A. 340, which in effect holds that a bail bond is sufficiently approved when, after the judge has found the offense to be bailable and has fixed the amount of the bond, the clerk approves the sureties upon direction of the judge to do so. The statement, therefore,' of agreement with that *256part of that opinion, is withdrawn as an authoritative statement of the views of this court on the question involved.
Necessarily the suggestion in the opinion of a course' of conduct in bailing offenders to be followed by the District Judges in this circuit may be expunged from the opinion, and also the statement of the practice in the District Court for the Southern District of Ohio, for the reason that the statement was inadvertently made.